MINISTERE DE L'INDUSTRIE,
DE L'ENERGIE ET DES PETITES
ET MOYENNES ENTREPRISES

Décret n° 2009-1932 du 15 juin 2009, portant
approbation de la convention relative au permis
de recherche  d’hydrocarbures dit permis
"“Bargou", de ses annexes et son additif.

Le Président de la République,

Sur proposition du ministre de l’industrie, de l’énergie
et des petites et moyennes entreprises,

Vu le code des hydrocarbures promulgué par la loi n°
99-93 du 17 août 1999, tel que modifié et complété par la
loi n° 2002-23 du 14 février 2002, la loi n° 2004-61 du 27
juillet 2004 et la loi n° 2008-15 du 18 février 2008
notamment son article 19,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l’industrie,

Vu le décret n° 2000-134 du 18 janvier 2000, portant
organisation du ministère de l’industrie, tel que modifié et
complété par et le décret n° 2007-2970 du 19 novembre
2007,

Vu le décret n° 2001-1842 du 1* août 2001, portant
approbation de la convention particulière type, relative aux
travaux de recherche et d’exploitation des gisements
d’hydrocarbures.

Décrète :

Article premier - Est approuvée, la convention, ses
annexes et son additif joints au présent décret et signés, à
Tunis le 23 septembre 2008, entre l’Etat tunisien d’une part,
l’entreprise tunisienne d’activités pétrolières en tant que
titulaire et la société « CE Tunisia Bargou Ltd» en tant
qu’entrepreneur d’autre part et relative au permis de
recherche d'hydrocarbures dit permis "Bargou".

Art. 2 - Le ministre de l’industrie, de l'énergie et des
petites et moyennes entreprises est chargé de l’exécution du
présent décret qui sera publié au Journal Officiel de la
République Tunisienne.

Tunis, le 15 juin 2009.

Zine El Abidine Ben Ali

Décret n° 2009-1933 du 15 juin 2009, modifiant le
décret n° 2006-2095 du 24 juillet 2006, fixant les
modalités d’intervention et de fonctionnement du
fond: de promotion de l'huile d'olive
conditionnée.

Le Président de la République,

Sur proposition du ministre de l’industrie, de l’énergie
et des petites et moyennes entreprises,

Vu la loi n° 67-53 du 8 décembre 1967, portant loi
organique du budget, ensemble les textes qui l’ont modifiée
et complétée et notamment la loi n° 2004-42 du 13 mai
2004,

Vu le code de la comptabilité publique promulgué par la
loi n° 73-81 du 31 décembre 1973, ensemble les textes qui
l’ont modifié et complété et notamment la loi n° 2008-77
du 22 décembre 2008, portant loi de finances pour la
gestion 2009,

Vu la loi n° 2005-106 du 19 décembre 2005, portant loi
de finances pour la gestion 2006 et notamment ses articles
37,38 et 39,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l’industrie,

Vu le décret n° 2000-134 du 18 janvier 2000, portant
organisation du ministère de l’industrie, tel que modifié et
complété par le décret n° 2007-2970 du 19 novembre 2007,

Vu le décret n° 2005-2177 du 9 août 2005, fixant les
conditions de commercialisation des huiles alimentaires,

Vu le décret n° 2006-2095 du 24 juillet 2006, fixant les
modalités d'intervention et de fonctionnement du fonds de
promotion de l’huile d’olive conditionnée,

Vu l'avis du ministre des finances, du ministre du
commerce et de l’artisanat et du ministre de l’agriculture et
des ressources hydrauliques,

Vu l’avis du tribunal administratif.

Décrète :

Aïticle premier - Sont abrogées, les dispositions des
articles 3, 4, 6, 11 et 12 du décret susvisé n° 2006-2095 du
24 juillet 2006 et remplacées par ce qui suit :

Article 3 (nouveau) - Le fonds de promotion de l’huile
d’olive conditionnée intervient pour soutenir les actions
réalisées par toute entreprise, ensemble d’entreprises,
consortium ou association professionnelle et qui
comprennent notamment :

- la participation aux foires et salons et la prospection
des marchés,

- la mise en place, à l'étranger de structures de
distribution, de commercialisation et de marketing,

- la recherche d’intermédiaires dans les marchés cibles,

- l’adaptation de l'emballage aux exigences des
marchés,

- l’achat et l’enregistrement des marques commerciales,

- la création de labels de qualité,

- l'élaboration de supports de communication pour faire
connaître l’entreprise, ses activités et sa production,

- le référencement de l’huile d’olive conditionnée dans
les grandes surfaces à l’étranger et toutes les actions de
promotion et de commercialisation qui lui sont liées.

Le fonds intervient également pour financer les actions
qui visent à la consolidation des capacités concurrentielles
et d'exportation de l’huile d'olive conditionnée réalisées
par les structures d’appui chargées à cet effet par le conseil
tunisien de l’huile d’olive conditionnée créé par l’article 7
du présent décret. Le conseil tunisien de l’huile d’olive
conditionnée procède à l'évaluation de ces actions après
leur réalisation en vue de considérer leurs résultats pour une
éventuelle mise en œuvre d’un nouveau programme.

N°49 Journal Officiel de la République Tunisienne

19 juin 2009 Page 1607
